Opinion filed September 17, 2009 












 








 




Opinion filed September 17, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00207-CV
                                                    __________
 
                        STEPHEN AND
VERONICA BRADY, Appellants
 
                                                             V.
 
                                       CAROLYN BRADY, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 1
 
                                                      McLennan County, Texas
 
                                            Trial
Court Cause No. 20090535CV1
 

 
                                              M E M O R A N D U M   O P I N I O N
The
clerk=s record was filed in this court on July
21, 2009.  It does not contain a final,
appealable order.  In response to our
inquiry, the clerk of the trial court advised this court in writing that a Awrit of possession@ was signed on June 16, 2009, that there
were no copies of contests concerning appellants=
affidavit of inability to pay costs on appeal, that there had been no ruling on
the motion to withdraw the writ of possession, and that there had been no
subsequent documents filed relating to the attempted appeal.




On
August 7, 2009, the clerk of this court wrote the parties advising them that a
final, appealable order did not appear to have been entered and directing
appellants to respond in writing on or before August 24, 2009, showing grounds
for continuing the appeal.  There has
been no response to our letter of August 7.
Therefore,
the appeal is dismissed for want of jurisdiction.
 
PER
CURIAM
 
September 17, 2009
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.